Order entered March 28, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00240-CV

    IN RE SARAH CATHERINE NORRIS ALFORD AND WMC VISTA
                   HOLDINGS, LLC, Relators

          Original Proceeding from the 429th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 429-03896-2021

                                    ORDER
               Before Justices Osborne, Partida-Kipness, and Smith

      Before the Court is relator’s March 22, 2022 petition for writ of mandamus

challenging the trial court’s order appointing a special master. We request that real

party in interest and respondent file a response, if any, to the petition for writ of

mandamus by April 8, 2022.

                                             /s/    LESLIE OSBORNE
                                                    JUSTICE